DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor vehicle with internal combustion engine” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swadner et al. (U.S. Patent No.: 5,163,302), hereinafter referred to as Swadner et al. ‘302.

Regarding claims 12 and 21,  Swadner et al. ‘302 disclose method for an air conditioner (10) for the air conditioning of a passenger compartment of a vehicle of the type provided with an internal combustion engine (20) and with a tank (22) adapted to contain a fuel for supplying said engine, comprising an absorption refrigeration unit (30) which comprises: - a refrigeration circuit adapted to contain a fluid compound (absorbent liquid) and comprising at least one evaporator (18) arranged in thermal communication with the passenger compartment of the vehicle, and a burner (40) supplied by said fuel contained in the tank of the vehicle, arranged in thermal communication with said refrigeration circuit and configured to heat said fluid compound so as to cause the evaporation of at least part of it by making it circulate in the refrigeration circuit toward said evaporator {as shown in Fig. 1: Col 2, lines 12-57}. 
Applicant is reminded that, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP § 2112.02.
 
Regarding claim 13, Swadner et al. ‘302 disclose the air conditioner according to claim 12, wherein said fluid compound is a binary compound comprising a refrigerant fluid and a solvent {see Col 2, lines 58-64}.

Regarding claim 14, Swadner et al. ‘302 disclose the air conditioner according to claim 13, wherein said binary compound is one of the following: - lithium bromide and water (H20-BrLi), wherein the water (H20) is the refrigerant fluid (R) and the lithium bromide (BrLi) is the solvent (S), and - ammonia and water (NH3-H20), in which the ammonia (NH3) is the refrigerant fluid (R) and the water (H20) is the solvent (S) {see Col 2, lines 58-64}. 
 
Regarding claim 15, Swadner et al. ‘302 disclose the air conditioner according to claim 13, wherein said refrigeration circuit comprises a generation chamber (38) in thermal communication with said burner and in fluid communication with a condenser (14), said condenser being in thermal communication with the outside environment and in fluid communication with said evaporator, said evaporator being in fluid communication with an absorption chamber (32), 4 MOD1363USsaid absorption chamber being in turn in fluid communication with said generation chamber; said refrigeration circuit being configurable at least in a cooling configuration for the cooling of the passenger compartment, wherein: the burner, by heating said binary compound in the generation chamber, causes the evaporation of at least part of the refrigerant fluid, separating it from the solvent and propelling it in the gaseous phase toward the condenser, in which said refrigerating fluid condenses, transferring heat to the outside environment, and then towards the vaporizer, in which it vaporizes, absorbing heat from the passenger compartment, and then toward the absorption chamber, in which it recombines with the solvent, reconstituting said binary compound; said absorption chamber being connected to the generation chamber by way of a delivery duct for the passage of the solvent from the generation chamber to the absorption chamber and a return duct for the passage of the binary compound from the absorption chamber to the generation chamber {as shown in Fig. 1: Col 2, lines 12-64}.  

Regarding claim 16, Swadner et al. ‘302 disclose the air conditioner according to claim 15, wherein said evaporator and/or said condenser is arranged in thermal communication with a heat transfer liquid, which is arranged in thermal communication with the passenger compartment {as shown in Fig. 1: Col 2, lines 26-64 and Col 3, lines 20-38}.  

Regarding claim 17, Swadner et al. ‘302 disclose the air conditioner according to claim 15, wherein said refrigeration circuit can also be configured in a heating configuration for the heating of the passenger compartment, in which said condenser is arranged in thermal communication with the passenger compartment and said evaporator is arranged in thermal communication with the outside environment, so that heat is released by said refrigerant fluid to the passenger compartment and heat is absorbed from the outside environment {as shown in Fig. 1: Col 1, lines 11-24 and Col 2, lines 12-25}.  

Regarding claim 22, Swadner et al. ‘302 disclose A motor vehicle comprising an air conditioner (10) according to claim 12 {as shown in Fig. 1: Col 1, lines 6-8 and Col 2, lines 12-64}.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Swadner et al. ‘302, in view of Kushch (U.S. PG Publication No.: 2014/0230874 A1), hereinafter referred to as Kushch ‘874.

Regarding claim 18, Swadner et al. ‘302 disclose the air conditioner according to claim 12, except for the limitations of further comprising a thermoelectric generator arranged in thermal communication with said burner, so as to generate electric power from the heat generated by said burner, for powering elements that are complementary to the operation of said air conditioner. 
Kushch ‘874 teaches: the concept of a thermoelectric generator arranged in thermal communication with the burner {see Figs. 9 and 12: ¶¶ [0002], [0048] and [0075-0082]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Swadner et al. ‘302 burner by the burner of Kushch ‘874 so as to include the use of a thermoelectric generator, in order to facilitate production of electricity from alternate heat source {Kushch ‘874 – ¶ [0027]}).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Swadner et al. ‘302 in view of Kushch ‘874 to obtain the invention as specified in claim 18.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swadner et al. ‘302, in view of Muramatsu et al. (U.S. PG Publication No.: 2013/0000279 A1), hereinafter referred to as Muramatsu et al. ‘279.
 
Regarding claim 19, Swadner et al. ‘302 disclose the air conditioner according to claim 12, except for the limitations of further comprising a hydraulic supply system for the transfer of the fuel from the tank of the vehicle to the burner; said hydraulic supply system comprising a drawing duct which has an end arranged inside said tank and/or a supplementary tank arranged in fluid communication with said burner and with said tank of the vehicle.  
Muramatsu et al. ‘279 teach: the concept of a hydraulic supply system for the transfer of the fuel from the tank (16) of the vehicle to the burner (14) {as shown in Fig. 1: ¶ [0031]}; said hydraulic supply system comprising a drawing duct (17) which has an end arranged inside said tank and/or a supplementary tank arranged in fluid communication with said burner and with said tank of the vehicle {as shown in Fig. 1: ¶¶ [0032-0034]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Swadner et al. ‘302 in view of Muramatsu et al. ‘279 to include the use of a hydraulic supply system, in order to facilitate periodical circulation of the fuel between the burner and the fuel tank {Muramatsu et al. ‘279 – ¶ [0033]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Swadner et al. ‘302 in view of Muramatsu et al. ‘279 to obtain the invention as specified in claim 19.

Regarding claim 20, the combination of Swadner et al. ‘302 and Muramatsu et al. ‘279 disclose and teach the air conditioner according to claim 19, Swadner et al. ‘302 as modified by Muramatsu et al. ‘279 further disclose the limitations of wherein said hydraulic supply system also comprises a dosage pump (19) for the creation of a flow of fuel from said tank of the vehicle to said burner {as shown in Fig. 1: ¶ [0034]}; said dosage pump being configured to regulate said flow as a function of the thermal power required of the burner {as shown in Fig. 1: ¶¶ [0033-0034], wherein controller (24) facilitates the pump in regulating of the flow between the fuel tank and the burner}. 
 

Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7347057 B1 to Garrabrant; Michael Alan et al.
US 3423249 A to ROSS MILFORD N et al.
US 5311927 A to Taylor; David H. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
06/03/2022